Citation Nr: 1212898	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-22 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  








INTRODUCTION

The Veteran had active military service from September 1971 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                 

In December 2010, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


FINDING OF FACT

The schedular requirements for a permanent and total disability rating for VA pension purposes are not met, and the Veteran's disabilities do not permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met.  
38 U.S.C.A. §§ 1521, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2(f), 3.321, 3.340, 3.342 a, 4.16, 4.17 (2011).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the November 2007 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in November 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the November 2007 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the April 2008 RO decision that is the subject of this appeal in its November 2007 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in November 2007), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        




Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive VA examinations in March 2009, March 2011, and April 2011, which were thorough and pertinent to the claim on appeal.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II. Analysis of Claim

Nonservice-connected pension benefits are payable to a veteran who served for 90 days or more during a period of war, and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 2002).  If a veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2011).

In addition, the evidence must show that the veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23; and (vi)(A) is age 65 or older, or (B) is permanently and totally disabled from nonservice-connected disabilities not due to the veteran's own misconduct.

The Veteran's service meets eligibility requirements, as he served more than 90 days during a period of war.  38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.  The Veteran is under 65 and must therefore meet the permanent and total disability requirements under 38 U.S.C.A. § 1521 (e).

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

The record does not show that the Veteran is a patient in a nursing home for long-term care because of a disability.  38 U.S.C.A. § 1502(a)(1).  Nor does the record show that the Social Security Administration has made a determination that the Veteran is disabled.  38 U.S.C.A. § 1502(a)(2) (West 2002).  Therefore, in order to be eligible for non-service-connected pension, the Veteran must meet the criteria of either section 1502(a)(3) or 1502(a)(4).

The Court has provided an analytical framework for application in pension cases.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in these cases are to the combined effect that VA has a duty to insure: that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the "average person" and "unemployability" tests are both applied; and that if the benefit may not be awarded under the "average person" or "unemployability" tests, a determination must then be made whether there is entitlement to nonservice-connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 U.S.C.A. § 1521(a) (West 2002) and 38 C.F.R. §§ 3.321(b)(2) (2010), 4.17 and mandates that where it is shown that the appellant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and it is shown that they are permanent in nature, a determination should be made whether such disabilities render him or her incapable of substantially gainful employment.  To meet the percentage requirements of 38 C.F.R. § 4.16, the Veteran must suffer from one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating of all disabilities is 70 percent or more.

If the Veteran does not meet either the "average person" or the "unemployability" tests, a determination is required as to whether the Veteran should be granted entitlement to nonservice-connected disability pension on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he or she is unemployable by virtue of age, occupational background or other related factors.

In March 2009, the Veteran underwent a VA psychiatric evaluation.  At that time, the examiner stated that the Veteran had a history of drug and alcohol abuse.  The examiner indicated that the Veteran's current psychiatric symptoms were low grade depressed mood, non-restorative sleep, fatigue, low self esteem, and feelings of worthlessness.  In regard to employment, the Veteran had worked for five to 10 years as a truck driver but had to stop because of problems with urinary frequency.  Upon mental status evaluation, the Veteran was oriented to person, time, and place.  He did not have any delusions and his thought content and thought process were unremarkable.  The Veteran had good impulse control and he denied suicidal or homicidal thoughts.  The Veteran's memory was normal.  The diagnosis was the following: (Axis I) depressive disorder, not otherwise specified (NOS); polysubstance abuse, in remission, (Axis III) hepatitis C; benign hypertrophy of the prostate; (Axis IV) stressors due to unemployment, economic problems, lack of housing, and (Axis V) Global Assessment of Functioning (GAF) score of 65.  The examiner stated that the Veteran's depressive symptoms appeared to be mostly secondary to a combination of his medical conditions, substance abuse, and limited coping skills.  It was the examiner's opinion that the Veteran's depressive disorder was not severe enough to interfere with occupational and social functioning.  The examiner characterized the Veteran's depressive symptoms as "mild."    

A VA general examination was conducted in March 2009.  Following the physical examination, the Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lumbosacral spine at L4-5, with stenosis and referred pain; cervical spine strain; benign prostatic hypertrophy (BPH); hepatitis C; tendonitis of the right shoulder; and mild residuals of a right foot injury.  However, the examiner did not address the pertinent question of whether the aforementioned disabilities precluded the Veteran from retaining substantially gainful employment.  Thus, in December 2010, the Board remanded this case for a new VA examination.  

In March 2011, the Veteran underwent a VA psychiatric evaluation.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  In regard to current symptoms, the Veteran indicated that he had difficulty with anxiety, nervousness, increased emotionality, depression, sleep disturbance, and restlessness.  With respect to the Veteran's employment history, he had worked as a painter, truck driver, and salesman.  The Veteran described his usual reason for losing jobs had been due to "lateness, misunderstandings, and emotional issues."  The Veteran had a history of firings and abrupt terminations due to arguments with others and substance abuse.  At present, he was employed full-time at the Temple VA Medical Center (VAMC) as an information receptionist in the Mental Health Department.  He had been working at the VAMC for approximately 16 months.  He reportedly missed one week of work within the past year due to mental health issues.  According to the Veteran, he had disagreements with other co-workers and psychiatrists, mainly over delegation of work responsibilities.  Upon mental status evaluation, the Veteran's appearance and hygiene were good.  There was no evidence of marked psychomotor activity.  The Veteran's mood was mildly euthymic with mood congruent affect.  There was no history of hallucinations and no delusions were elicited.  The Veteran's thought content was relevant and appropriate with no anomalies noted.  He was fully alert and oriented to person, place, time, and situation.  The diagnosis was the following: (Axis I) dysthymic disorder, early onset; polysubstance dependence, sustained full remission, (Axis III) BPH; chronic low back pain; hepatitis C, (Axis IV) limited social support; economic problems; chronic medical conditions, and (Axis V) GAF score of 60 to 65.  The examiner opined that the Veteran's dysthymic disorder did not render him unable to secure and maintain substantially gainful employment.  The examiner indicated that there was occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks due to sign and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).      

A VA general examination was conducted in April 2011.  At that time, the examiner stated that the Veteran's claims file was not available for review.  In regard to the Veteran's BPH, the Veteran stated that he experienced inconvenience secondary to urinary frequency.  With respect to his hepatitis C, the Veteran reported that he was not receiving any treatment for his hepatitis C.  He denied any hospitalizations or any periods of acute incapacitation.  The pertinent diagnoses were BPH, hepatitis C, and polysubstance abuse, in remission.  The examiner stated that the aforementioned medical conditions had no significant adverse impact on the Veteran's functional capacity in the occupational environment.  The examiner noted that the Veteran was currently working full-time at the Temple VAMC.  According to the examiner, the Veteran was not considered to be incapable of maintaining substantially gainful employment.  Thus, the examiner concluded that the Veteran was not considered to be unemployable on the basis of his general medical conditions, either singly or in combination.      

In April 2011, the Veteran underwent a VA orthopedic examination.   At that time, the examiner stated that the Veteran's claims file was unavailable for review.  The examiner indicated that according to the Veteran, he injured his right foot when he was working as a painter and fell off the roof of a house.  The Veteran noted that he subsequently developed chronic pain in his right foot, with episodes of giving way.  He reported that he did not receive any treatment for his foot and that his activities of daily living were not limited.  The Veteran stated that approximately 20 years ago, he developed pain in his right shoulder with "clicking" and "popping."   The Veteran was right hand dominant.  According to the Veteran, he also had pain in his neck and low back.  The Veteran's job and activities of daily living were not limited due to his neck and low back problems.  At the time of the examination, x-rays were taken of the Veteran's right foot and cervical spine.  The right foot x-rays were reported to show no factures or dislocations.  The joint spaces were maintained and there were no bony erosions and no calcaneus bony spurs.  X-rays of the cervical spine were interpreted as showing severe degenerative joint disease of all the intervertebral discs.  There were severely narrowed intervertebral discs at C2-C7.  Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with the following: (1) right foot plantar fasciitis and first MTP metatarsalgia, (2) right shoulder impingement syndrome, (3) cervical spine myofascial syndrome with degenerative disc disease, and (4) lumbar spine degenerative disc disease and degenerative joint disease (confirmed by previous x-rays).  The examiner opined that the Veteran's current orthopedic conditions did not render him unemployable.  The Veteran was currently employed full-time at the Temple VAMC as the information receptionist at the Mental Health Department.  The Veteran continued to maintain gainful employment.    

In July 2011, the examiner from the April 2011 VA orthopedic examination provided an addendum to the April 2011 examination report.  In the addendum, the examiner stated that he had received and reviewed the Veteran's claims file.  The examiner indicated that his opinion remained unchanged from his original opinion in April 2011.  The examiner reiterated his opinion that the Veteran's orthopedic conditions did not render him unemployable.  He noted that the Veteran was currently working at the Temple VAMC and was able to carry out his work duties.     

In July 2011, the examiner from the April 2011 VA general examination provided an addendum to the April 2011 examination report.  In the addendum, the examiner stated that he had received and reviewed the Veteran's claims file.  The examiner indicated that following a review of the claims file, he did not have any changes or revisions to make to his previous report.    

In the instant case, the Veteran contends that he is unable to secure or follow gainful employment as a result of multiple physical disabilities.  

Following a review of the evidence of record, the Board finds that the criteria of the "average person" test are not met in this case, as the evidence does not show that the Veteran has impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation and that such provided that the impairment is reasonably certain to continue throughout the Veteran's life.  The record does not contain any medical opinions indicating that the Veteran has an impairment which would render it impossible for the average person to follow a substantially gainful occupation.  Rather, the VA opinions of record have all indicated that the Veteran's disabilities would not interfere with employment.  In both VA psychiatric examinations, dated in March 2009 and March 2011, the VA examiners opined that the Veteran's depressive disorder/dysthymic disorder did not render him unable to secure and maintain substantially gainful employment.  In the April 2011 VA general examination, the examiner concluded that the Veteran's hepatitis C and BPH had no significant adverse impact on the Veteran's functional capacity in the occupational environment.  Moreover, in the April 2011 VA orthopedic examination, the examiner opined that the Veteran's current orthopedic conditions, diagnosed as right foot, right shoulder, cervical spine, and lumbar spine disabilities, did not render him unemployable.      

In December 2011, the RO issued a rating wherein the Veteran's disabilities were rated for nonservice-connected pension purposes only.  At the outset, the Board notes that the diagnoses of record concerning polysubstance abuse cannot be considered in this case because the finding of total disability cannot be a result of the Veteran's own willful misconduct.  In the December 2011 rating, the RO assigned a 30 percent rating for major depressive disorder; a 20 percent rating for benign prostatic hypertrophy; a 10 percent rating for right shoulder impingement syndrome; a 10 percent rating for degenerative disc disease of the cervical spine; a 10 percent rating for degenerative disc disease of the lumbar spine; a 10 percent rating for right foot plantar fasciitis and metatarsalgia; and a noncompensable rating for hepatitis C.  The combined evaluation was 60 percent.  Thus, the Veteran's combined disability rating does not meet the percentage requirements of 38 C.F.R. § 4.16.  Therefore, the criteria of the unemployability test are not met.

As the Veteran does not meet the criteria for either the "average person" or "unemployability" test, a determination is required as to whether the Veteran should be granted entitlement to nonservice-connected disability pension on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he is unemployable by virtue of age, occupational background, or other related factors.  The Veteran is 58 years old.  He has a history of working as a painter, truck driver, and salesman.  Most importantly, he is currently working full-time at the Temple VAMC as an information receptionist in the Mental Health Department.  Thus, the Board concludes that referral for extraschedular evaluation is not warranted, as the record does not show that the Veteran is unemployable due to age, occupational background or other related factors.

Based on the foregoing, it has not been shown that the Veteran is currently unable to secure and follow a gainful occupation due to his disabilities.  Accordingly, the Veteran's claim for a permanent and total disability rating for nonservice connected pension purposes must be denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to nonservice-connected pension is denied.  



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


